DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elizabeth Daugherty on 1/13/2022.
The application has been amended as follows: 
7. A saddle tree comprising: a saddle tree body having a front portion suitable to abut on the withers of a horse, said front portion comprising two inclined side portions converging upwardly, wherein an inclination of said inclined side portions is variable when the saddle tree is positioned on the back of the horse; 
and a locking headplate comprising two rigid headplate arms, each headplate arm being fixed to an inner side of the respective inclined side portion, the two headplate arms having respective mutual connection end portions which form a headplate hinge for a rotation of one headplate arm with respect to the other headplate arm about an axis of rotation, wherein the two inclined side portions are hinqed together, wherein said end portions are further fitted with facing blocking surfaces shaped in a complementary manner so as to block, when placed in mutual contact, the rotation of the headplate arms, the locking headplate being further 
wherein one end portion of said end portions comprises a hollow tubular element, and wherein the other end portion of said end portions comprises a pin which is inserted in said hollow tubular element;
wherein a first blocking surface of said blocking surfaces is formed in an annular end surface of the hollow tubular element and a second blocking surface is formed in an annular wall surrounding a base of the pin, and wherein the first blocking surface faces the second blocking surface;
and said arm translation means configured to be actuated by a rider to change the inclination of the two headplate arms while the rider is sitting on the saddle positioned on the back of the horse.  
8. The saddle tree according to claim 7, wherein at least the front portion of the saddle tree body is made of a material and/or of a thickness such as to allow a further divergence of the side portions with respect to the inclination at rest of said side portions, under an action of a pressure exerted on them.  
11. The saddle tree according to claim 7, wherein when the pin is fully inserted into the hollow tubular element, the second blocking surface abuts against the annular end surface of the hollow tubular element.
3. The saddle tree according to claim 7, wherein said arm translation means comprise the screw housed in one end portion of said end portions and blocked from axial translation in the one end portion, and a threaded hole made in the other end portion of said end portions, the threaded hole configured to receive the screw.  

5. The saddle tree according to claim 3, wherein the screw comprises a head, the head of the screw is housed in said front access opening.  
6. The saddle tree according to claim 5, wherein the head of the screw is axially blocked in the front access opening by means of a seeger.
Claims 2 and 10 are canceled. 
REASONS FOR ALLOWANCE
Claims 3-8, 11 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest the particulars of a second blocking surface is formed in an annular wall surrounding a base of the pin as claimed. 
The prior art of record HKM(DE 202010010215 U1) and Aksoyek (US 20170313572 A1) alone or combined fail to disclose the second blocking surface formed in an annular wall surrounding a base of the pin as currently claimed. HKM and Aksoyek both disclose a pin but do not disclose that the second blocking surface is formed in an annular wall surrounding a base of the pin. 
The prior art of record Strauss (US 20100229507 A1) discloses a pin that is used to adjust the inclination of a locking headplate. However, Strauss fails to disclose the particulars of 
The prior art of record Stewart (US 1246675 A) discloses a pin that is used to adjust the inclination of a locking headplate. However, Stewart fails to disclose the particulars of a second blocking surface formed in an annular wall surrounding a base of the pin as currently claimed thus making a combination ineffective. 
The prior art of record Pera (DE 202014105189 U1) discloses a pin that is used to adjust the inclination of a locking headplate. However, Pera fails to disclose the particulars of a second blocking surface formed in an annular wall surrounding a base of the pin as currently claimed thus making a combination ineffective. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHADA ALGHAILANI
Examiner
Art Unit 3643

/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619